UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30,2016 Date of reporting period:	January 31, 2016 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 1/31/16 (Unaudited) COMMON STOCKS (89.8%) (a) Shares Value Aerospace and defense (1.0%) Bharat Electronics, Ltd. (India) 3,919 $71,619 Air freight and logistics (1.2%) Kerry Logistics Network, Ltd. (Hong Kong) 64,500 88,859 Auto components (1.0%) S&T Motiv Co., Ltd. (South Korea) 1,056 74,633 Automobiles (1.6%) Kia Motors Corp. (South Korea) 1,350 51,576 Tata Motors, Ltd. (India) (NON) 13,458 67,479 Banks (1.2%) E.Sun Financial Holding Co., Ltd. (Taiwan) 167,000 86,794 Capital markets (—%) BGP Holdings PLC (Malta) (F) 132,965 144 Chemicals (1.9%) LG Chemical, Ltd. (South Korea) 318 79,135 Lotte Chemical Corp. (South Korea) 279 64,556 Construction and engineering (4.3%) China State Construction International Holdings, Ltd. (China) 56,000 89,123 Concord New Energy Group, Ltd. (China) 1,390,000 61,293 IRB Infrastructure Developers, Ltd. (India) 19,448 70,398 Surya Semesta Internusa Tbk PT (Indonesia) 903,300 43,068 Total Bangun Persada Tbk PT (Indonesia) 1,174,700 49,815 Construction materials (1.2%) Siam Cement PCL (The) (Thailand) 7,500 90,455 Diversified consumer services (1.2%) New Oriental Education & Technology Group, Inc. ADR (China) 2,700 84,807 Diversified telecommunication services (2.0%) PCCW, Ltd. (Hong Kong) 109,564 65,242 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 334,500 82,047 Electric utilities (2.1%) Korea Electric Power Corp. (South Korea) 2,136 94,081 Power Grid Corp. of India, Ltd. (India) 28,068 61,412 Electrical equipment (1.2%) Boer Power Holdings, Ltd. (China) 49,000 85,187 Electronic equipment, instruments, and components (1.7%) Fabrinet (Thailand) (NON) 3,195 79,587 Wasion Group Holdings, Ltd. (China) 72,000 44,488 Food and staples retail (2.0%) BGF retail Co., Ltd. (South Korea) 524 94,585 Puregold Price Club, Inc. (Philippines) 72,000 49,922 Food products (1.0%) WH Group, Ltd. 144A (Hong Kong) (NON) 129,500 74,037 Health-care equipment and supplies (1.2%) Top Glove Corp. Bhd (Malaysia) 65,600 85,775 Hotels, restaurants, and leisure (1.6%) Central Plaza Hotel PCL (Thailand) 50,500 55,825 Modetour Network, Inc. (South Korea) 2,225 59,751 Household durables (3.9%) Basso Industry Corp. (Taiwan) 45,000 88,277 Coway Co., Ltd. (South Korea) 972 78,980 Skyworth Digital Holdings, Ltd. (China) 134,621 70,371 Techtronic Industries Co., Ltd. (Hong Kong) 14,000 52,999 Household products (2.0%) LG Household & Health Care, Ltd. (South Korea) 181 150,843 Industrial conglomerates (1.3%) CK Hutchison Holdings, Ltd. (Hong Kong) 7,500 93,258 Insurance (7.4%) AIA Group, Ltd. (Hong Kong) 54,800 306,657 Cathay Financial Holding Co., Ltd. (Taiwan) 71,000 77,843 Dongbu Insurance Co., Ltd. (South Korea) 1,398 79,745 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 2,869 77,801 Internet and catalog retail (2.3%) Ctrip.com International, Ltd. ADR (China) (NON) 1,170 49,936 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $21,942) (Private) (Brazil) (F) (RES) (NON) 518 13,079 Interpark Holdings Corp. (South Korea) 5,047 45,783 JD.com, Inc. ADR (China) (NON) 2,414 62,836 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (8.9%) Alibaba Group Holding, Ltd. ADR (China) (NON) 2,371 158,928 NetEase, Inc. ADR (China) 467 72,917 PChome Online, Inc. (Taiwan) 5,000 45,290 Tencent Holdings, Ltd. (China) 20,000 377,842 IT Services (1.5%) HCL Technologies, Ltd. (India) 8,894 113,686 Leisure products (0.9%) Samchuly Bicycle Co., Ltd. (South Korea) 3,936 65,363 Machinery (1.0%) EVA Precision Industrial Holdings, Ltd. (China) 546,000 76,959 Media (1.8%) CJ E&M Corp. (South Korea) (NON) 1,140 88,380 Zee Entertainment Enterprises, Ltd. (India) 7,218 44,818 Multiline retail (1.8%) Hyundai Greenfood Co., Ltd. (South Korea) 518 55,761 Poya International Co., Ltd. (Taiwan) 8,000 73,530 Oil, gas, and consumable fuels (1.0%) Bharat Petroleum Corp., Ltd. (India) 5,710 75,368 Personal products (2.7%) Amorepacific Group (South Korea) 779 97,927 Grape King Bio, Ltd. (Taiwan) 18,000 99,142 Pharmaceuticals (3.0%) Aurobindo Pharma, Ltd. (India) 10,872 134,606 Cadila Healthcare, Ltd. (India) 10,370 46,823 Hua Han Bio-Pharmaceutical Holdings, Ltd. (China) 390,000 39,783 Real estate investment trusts (REITs) (0.9%) First Real Estate Investment Trust (Singapore) (R) 78,400 64,391 Real estate management and development (2.1%) China Overseas Land & Investment, Ltd. (China) 34,000 97,459 Kawasan Industri Jababeka Tbk PT (Indonesia) 3,479,286 59,736 Road and rail (1.7%) CAR, Inc. (China) (NON) 53,000 66,466 ComfortDelgro Corp., Ltd. (Singapore) 29,700 59,439 Semiconductors and semiconductor equipment (5.7%) SK Hynix, Inc. (South Korea) 2,624 60,684 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 85,000 362,692 Software (1.7%) NCSoft Corp. (South Korea) 642 126,645 Technology hardware, storage, and peripherals (3.9%) Casetek Holdings, Ltd. (Taiwan) 24,000 125,175 Samsung Electronics Co., Ltd. (South Korea) 165 159,276 Textiles, apparel, and luxury goods (1.3%) Taiwan Paiho, Ltd. (Taiwan) 39,000 97,618 Water utilities (1.0%) China Water Affairs Group, Ltd. (China) 182,000 77,049 Wireless telecommunication services (4.6%) Bharti Infratel, Ltd. (India) 7,927 42,544 China Mobile, Ltd. (China) 27,500 299,906 Total common stocks (cost $6,689,835) WARRANTS (4.5%) (a) (NON) Expiration date Strike Price Warrants Value Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 $0.00 29,000 $82,564 Kweichow Moutai Co., Ltd. 144A (China) 4/13/16 0.00 1,700 51,849 Qingdao Haier Co., Ltd. 144A (China) 3/16/17 0.00 33,600 42,062 Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 0.00 23,300 83,796 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 6/29/17 0.00 24,700 70,134 Total warrants (cost $410,745) SHORT-TERM INVESTMENTS (5.2%) (a) Shares Value Putnam Short Term Investment Fund 0.39% (AFF) 386,301 $386,301 Total short-term investments (cost $386,301) TOTAL INVESTMENTS Total investments (cost $7,486,881) (b) FORWARD CURRENCY CONTRACTS at 1/31/16 (aggregate face value $1,045,456) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Chinese Yuan (Offshore) Sell 2/17/16 $878,360 $890,217 $11,857 JPMorgan Chase Bank N.A. Malaysian Ringgit Buy 2/17/16 40,487 38,496 1,991 Malaysian Ringgit Sell 2/17/16 40,487 38,981 (1,506) South Korean Won Sell 2/17/16 77,140 77,762 622 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 5,455 $— 12/15/20 (1 month USD-LIBOR-BBA plus 1.00%) A basket (GSEHPKPA) of common stocks $(111) shares 16,600 — 12/15/20 (1 month USD-LIBOR-BBA plus 1.00%) Engro Corp., Ltd. (366) UBS AG shares 12,800 — 9/12/17 (1 month USD-LIBOR-BBA plus 0.90%) China Fortune Land Development Co., Ltd. (5,614) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2015 through January 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $7,370,040. (b) The aggregate identified cost on a tax basis is $7,553,489, resulting in gross unrealized appreciation and depreciation of $620,882 and $837,358, respectively, or net unrealized depreciation of $216,476. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $13,082, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $323,549 $2,787,637 $2,724,885 $211 $386,301 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $6,026 to cover certain derivative contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 29.2% South Korea 21.9 Taiwan 14.4 India 9.9 Hong Kong 9.3 United States 5.2 Indonesia 3.2 Thailand 3.1 Singapore 1.7 Malaysia 1.2 Philippines 0.7 Other 0.2 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $6,091 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $253,404 $1,015,319 $13,082 Consumer staples — 566,456 — Energy — 75,368 — Financials — 850,426 144 Health care — 306,987 — Industrials — 855,484 — Information technology 311,432 1,415,778 — Materials — 234,146 — Telecommunication services — 489,739 — Utilities — 232,542 — Total common stocks Warrants — 330,405 — Short-term investments 386,301 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $12,964 $— Total return swap contracts — (6,091) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $14,470 $1,506 Equity contracts 330,405 6,091 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) OTC total return swap contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. UBS AG Total Assets: OTC Total return swap contracts*# $— $— $— $— $— Forward currency contracts# 11,857 — 2,613 — 14,470 Total Assets $11,857 $— $2,613 $— $14,470 Liabilities: OTC Total return swap contracts*# — 477 — 5,614 6,091 Forward currency contracts# — — 1,506 — 1,506 Total Liabilities $— $477 $1,506 $5,614 $7,597 Total Financial and Derivative Net Assets $11,857 $(477) $1,107 $(5,614) $6,873 Total collateral received (pledged)##† $— $— $— $— Net amount $11,857 $(477) $1,107 $(5,614) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 25, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 25, 2016
